DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are under examination.

Information Disclosure Statement
The IDS filed 7/09/2019, 6/07/2019 and 10/12/2018 have been considered by the Examiner.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to PCT/JP2016/064443 filed 16 May 2016.

Claim Rejections - 35 USC § 101
The following rejection is necessitated by the Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 2A Prong One: Identification of an Abstract Idea

Adding a distance restraint potential between a binding calculation target molecule and a target molecule. This step reads on a mathematical concept because a “distance restraint potential” is a mathematical function describing an energy or repulsive/attractive energy between two or more points at a given distance. The step can also be carried out as a mental process with the aid of paper/pen.
Calculating a binding free energy between the binding calculation target molecule and the target molecule. This step reads on a mathematical concept because free energy is a mathematical function and thermodynamic concept expressed with a mathematical formula.
An anchor point is determined based on a plurality of atoms in a binding site of the target molecule within a predetermined distance from an anchor point of the binding calculation target molecule, and the anchor point of the target molecule is closer to the anchor point of the binding calculation target molecule than a center of gravity of the target molecule. This step reads on a process that can be performed by the human mind or with paper/pen or with mathematical concepts. The anchor points on ligand and receptor molecules are atoms where the ligand-receptor are most likely to bind. The determination of an anchor point can be performed as a mental process or with mathematics using atomic coordinates which are mathematical concepts.  

Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that integrate the judicial exception into a practical application. The claimed method and process includes one active step of 
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.
 
Step 2B: Consideration of Additional Elements and Significantly More
Claim 9 recites a device comprising an “addition unit” which in light of the specification is interpreted to be generic computer comprising software or a program module.


Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein the method is a method for calculating binding free energy.” This limitation is unclear because it is not clear if there is an intended method step of actually “calculating binding free energy” or if this limitation is an intended result. No actual active step of calculating binding free energy is recited. Clarification is 
Claims 1 and 9 recite that an anchor point is “used when the distance restraint potential is added.” It is not clear what is meant by “used when.” It is not clear what moment in time is intended or so limited and how the anchor point is “used.” It is suggested the claim recite that the distance restraint is added “based on” an anchor point of the target molecule. 
Claims 4 and 12 recite that the “anchor point of the binding calculation target molecule is a center of gravity of the binding calculation target molecule.” This limitation is unclear because a center of gravity of a molecule would be found at the center of the molecule and could not be a binding anchor point. Perhaps a different meaning is intended and therefore clarification is needed. The limitation will be interpreted as the “anchor point of the binding calculation target molecule is a center of gravity of an atom of the binding calculation target molecule” based on the specification (par. 0039).
Claims 8 and 16 recite “the alchemical route calculation method.”  There is insufficient antecedent basis for this limitation in the claim. It is not clear what “the alchemical route calculation method” is or what it refers to. The specification includes examples (par. 0017 and 0046-0047) but it is not clear what embodiment and metes and bounds are intended.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 2, 5, 8, 9, 10, 13, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tanida et al. (US 2014/0288899; IDS 10/12/2018 item AA) in view of Vieth et al. (Journal of computer-aided molecular design vol. 12 (1998) pages 563-572).
	Tanida et al. teach calculating binding free energy between a target protein and a compound in solvent (Abstract and par. 0002)(i.e. calculating a binding free energy between a binding calculation target molecule and the target molecule).
	Tanida et al. teach that the distance between the compound and the protein is a distance between the center of gravity of the compound and a center of gravity of a space formed by linking centers of gravity of a plurality of amino acid residues constituting a binding site in the protein (par. 0077) and (i.e. a plurality of atoms of the target molecule within a predetermined distance from an anchor point of the binding calculation target molecule and the anchor point of the target molecule is closer to the 
Tanida et al. teach adding a Lennard-Jones soft core potential to the binding free energy calculation (par. 0148)(i.e. adding a distance restraint potential between a binding calculation target molecule and target molecule).
Tanida et al. teach (Figure 7) calculating binding free energy which reads on an example of an “alchemical route calculation method” described in Applicant’s instant specification (par. 0048), as in claim 8.
Tanida et al. does not teach the claimed subject matter of determining an anchor point on the target molecule based on a plurality of atoms in a binding site of the target molecule within a predetermined distance from an anchor point of the binding calculation target molecule, and the anchor point of the target molecule is closer to the anchor point of the binding calculation target molecule than a center of gravity of the target molecule. This limitation is interpreted as determining the “anchor point” atoms which are points at which the ligand and receptor molecules are more likely to bind and that these “anchor point” atoms are closer to the binding site of the binding molecule than the center of gravity of the instant molecule, as in claims 1 and 2.
Tanida et al. also does not teach the limitations of claims 5 and 8.
Vieth et al. teach (page 566, col. 2, section “Selection of anchor points”) determining anchor points on a ligand wherein the anchor points are selected as contributing to the highest interaction energy during binding which suggests they are on the surface of the ligand and interacting directly with atoms on the receptor (i.e. the anchor point of the target molecule is closer to the anchor point of the binding 
Vieth et al. teach that the anchor points are atoms that are less mobile than other atoms on the molecule (page 564, col. 2, par. 1)(i.e. atoms having small fluctuations in the target molecule), as in claim 5.
Claims 9, 10, 13 and 16 are drawn to a device and unit for performing the claimed calculations, interpreted as a computer and program module. Both Tanida et al. and Vieth et al. teach a computer device for performing their claimed method, as in claims 9, 10, 13 and 16.
With regard to any differences between Applicant’s claimed method and that of the prior art, the differences would be appear minor in nature. The claims contain either additional features or result-oriented parameters known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art. The limitations addressed in the claims do not involve an inventive step since no particular unexpected effect can be driven from selecting these parameters, conditions and further steps.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Tanida et al. in view of Vieth et al.  Applying the KSR standard of obviousness to Tanida et al. and Vieth et al. it is concluded that the combination of the references represents a combination of known elements which yield the predictable result.  At the time of invention, a practitioner could have combined the teachings of Tanida et al. for modeling ligand-receptor binding and calculation of binding free energy with the teaching of Vieth et al. for selecting anchor .

Claims 3, 4, 6, 7, 11, 12, and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tanida et al. and Vieth et al. as applied to claims 1, 2, 5, 8, 9, 10, 13, 16 above, and further in view of Vasker et al. (Protein Engineering Design and Selection vol. 9 (1996) pages 37-41.
	Claims 3, 4, 6, 7, 11, 12, and 14-15 recite an anchor point of the target molecule is a center of gravity of atoms and of the center of gravity of the binding calculation target molecule; and wherein the predetermined distance is determined by reducing or increasing a space set using the anchor point and is a distance with which a distance between the anchor point of the target molecule determined based on a plurality of atoms of the target molecule is made the shortest.
	Vasker teaches ligand-receptor interaction modeled with a stepwise potential (Figure 1)(i.e. an embodiment of a distance restraint potential) wherein a ligand’s center of gravity is studied with respect to how it binds to the receptor (Abstract, page 39, col. 2). Vasker teaches that centers of gravity of the ligand and receptor are connected through their binding sites (page 39, col. 2).
	Vasker teaches that the predetermined distance between the binding surface of a ligand and receptor (i.e. the distance between anchor points on the molecules) can be 
	The teaching of Vasker therefore makes obvious determining a center of gravity on a molecule (as in Figure 2) and setting anchor points on the center of gravity and then setting a predetermined distance at which anchor points on the ligand and receptor can interact, bind or repel with the stepwise potential.
With regard to any differences between Applicant’s claimed method and that of the prior art, the differences would be appear minor in nature. The claims contain either additional features or result-oriented parameters known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art. The limitations addressed in the claims do not involve an inventive step since no particular unexpected effect can be driven from selecting these parameters, conditions and further steps.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Tanida et al. and Vieth et al. with Vasker.  Applying the KSR standard of obviousness to Tanida et al., Vieth et al. and Vasker it is concluded that the combination of the references represents a combination of known elements which yield the predictable result.  At the time of invention, a practitioner could have combined the teachings of Tanida et al. and Vieth for modeling ligand-receptor binding using anchor points with the teachings of Vieth that use center of gravity of molecules to fix the binding axis between molecules and a stepwise interaction potential where interaction and repulsive distance can be varied. As a result, the predictable result of determining a predetermined distance between the 
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631